DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8, 10, 12-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the specification, while teaching a processor configured to control the heating unit based on food type information identifying a type of food, and that the identifying the food is a food type sensor, such as a food type sensor which is a spectrometer analyzing the type of food at par. 0060, the specification lacks adequate written description with respect to how the processor recognizes, distinguishes or identifying relative any specifics.  In addition, the specification is further silent to description of a combination as claimed “wherein the processor is configured to” or “controlling the heating unit further based on”.   Importantly the specification makes a distinction between identifying the food with a food type sensor or an input unit as claimed in claims 3 and 10.  Though the specification provides adequate description relative the food type input, the specification does not provide any teachings or description relative “identifying a type of the food” relative the food type sensor.  The specification at par. 0058 merely teaches the capability however description is lacking.  Though the specification teaches program which comprises program code means to carry out the steps of the temperature control method when said computer program is carried out on the computer.  The specification is silent to any teachings of how the type of food is identified in the instant of a food type sensor which is a spectrometer.  Thus the phrase of Independent claims 1 and 8 “wherein the processor is configured to control the heating unit further based on… food type information identifying a type of food” and Independent method claim 13 “controlling the heating unit further based on… food type information identifying a type of food” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   The specification is silent to any explanation or teaching of how the food type sensor or spectrometer works, what the food type sensor or spectrometer is actually detecting, an operating range of the food type sensor or spectrometer, how the food type sensor “generate food type information”, how the “the processor is configured to control the heating unit further based on… food type information identifying a type of food” or how to use the food type sensor or spectrometer to “generates food type information”, what the program compares the “food type information” to actually “identify” one food from another, any teaching of identifying food type relative a class of food, solid food cooking vs. liquid food cooking or more specifically identifying within a same class of food such as chicken from beef, as well as being silent to any programming language or teaching actually directed to the controller being specifically programmed to use the food type information for controlling the heating unit.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8, 10, 12-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-6, 8, 10 and 12 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention due to the phrase “the processor is configured to control the heating unit further based on”.  It is unclear if the claimed “configured to” is with respect to receiving input specific to food related temperature and food type information, if the phrase “configured to” is with respect to specific programming, if the phrase is with respect to “configured to” determine food temperature and identifying a type of the food, with respect to specific hardware, with respect to a minimum amount of computing capacity, with respect to a combination of “configured to control” and determine and identify or with respect to something different altogether.
Claims 1, 3-6, 8, 10 and 12 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The Federal Circuit case law regarding special purpose computer-implemented means-plus-function claims is divided into two distinct groups. The first group includes cases in which the specification discloses no algorithm, and the second group includes cases in which the specification does disclose an algorithm, but an issue exists as to whether the disclosure is adequate to perform the entire claimed function(s). The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. See Noah, 675 F.3d at 1313, 102 USPQ2d at 1417.  In the instant case the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242.  For example, mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting “software” without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a “bank computer”), some undefined component of a computer system (e.g., “access control manager”), “logic,” “code,” or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.  The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome); Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002; see also Encyclopaedia Britannica, Inc. v. Alpine Elecs., Inc., 355 Fed. App'x 389, 394-95 (Fed. Cir. 2009).  In the instant case the specification is silent to the required specifics of “the processor is configured to control the heating unit further based on: a food related temperature from which the food temperature is determined and food type information identifying a type of the food” or method claim 13, “for controlling the heating unit is based on a food related temperature from which the food temperature is determined and food type information identifying a type of the food.” 
The specification is silent to any explanation or teaching of “the processor is configured to” or “controlling” or “control the heating unit further based on a food related temperature from which the food temperature is determined and food type information identifying a type of the food”.  More specifically the specification is silent to control based on food related temperature and identifying a type of the food.  Though the specification makes reference to a capability of the food related temperature and the sensor data from a temperature sensor, the specification is silent to the how the “processor is programmed” relative the combination.  In addition, Applicants specification provides a food type sensor configured to be a spectrometer however is silent to how the spectrometer works, what the food type sensor is actually detecting, an operating range of the food type sensor or spectrometer, how the food type sensor “generate food type information”, how the control unit “is configured” to use the food type sensor or spectrometer to “generates food type information”, what the control unit compares the “food type information” to actually “identify” one food from another or any teaching of identifying food type relative a class of food, solid food cooking vs. liquid food cooking or more specifically identifying within a same class of food such as chicken from beef, as well as being silent to any programming language or teaching actually directed to the controller being specifically programmed to use the food type information for controlling the heating unit.
The illustrated black boxes of figures 1-4 are do not provide corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242. For example, mere reference to a general purpose computer, in the instant case “a controller” with appropriate programming, i.e. “configured to” and “to control the heating” without providing an explanation of appropriate programming, or simply reciting “processor is configured to” without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing “a controller” and “a processor is configured”, or more broadly “controlling” relative method claim 13, some undefined component of a computer system, i.e. “configured to” or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06. 
Claims 1, 3-6, 8, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention due to the phrase of claims 1 and 8 “the processor is configured to control the heating unit further based on a food related temperature from which the food temperature is determined” since the claim requires the previous limitation “to control the heating unit based on the sensor data” where the sensor data is claimed specific to a temperature sensor.  Thus it is unclear if a food related temperature is an actual temperature as determined, i.e. a same food temperature of food, with respect to a second different temperature from which the food temperature is determined or with respect to something different altogether. 
The phrase “food-related temperature” in claims 1, 8 and 13 is rejected, as it is a relative term, which renders the claim indefinite.  The term “food-related temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “food-related temperature”; it is unclear as to what degree of difference is encompassed by this phrase, if not a “food related temperature” but a temperature of the cooking environment, or a temperature of a storage environment or even if it is a numerical temperature at all.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1: “the processor is configured to control the heating unit further based on a food related temperature from which the food temperature is determined and food type information identifying a type of food”.
Claim 8: “the processor is configured to control the heating unit further based on a food related temperature from which the food temperature is determined and food type information identifying a type of food”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 1, 3-6, 8, 10 and 12 are rejected under 35 U.S.C. 112, sixth paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
With respect to claims 1 and 8, the phrase a “the processor is configured to control the heating unit further based on a food related temperature from which the food temperature is determined and food type information identifying a type of the food” is rejected as the specification does not provide structural limitations.  While features of an apparatus may be recited either structurally or functionally, claims directed to a control device must be distinguished from the prior art in terms of structure, i.e. specific programming rather than function.  The specification at pg. 3 lines 14-16 teaches there is a provided program code which comprises program code means to carry out the steps of the temperature control, however no code is provided and merely recites such in function.  As MPEP 2181 II states that 35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means-plus-function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the sixth paragraph of section 112,” where in the instant case the specification does not provide specific programming such as algorithm specific to the claim limitations with respect to the  “the processor is configured to control the heating unit further based on a food related temperature from which the food temperature is determined and food type information identifying a type of the food”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6, 8, 10, 12-14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (20100104703).
Hwang et al. teach with respect to Independent claim 1 and claim 8, a processor (par. 0023 control part 60 par. 0028), a food cooking device comprising a food container (par. 0024; chamber) a temperature control device (par. 0028) for controlling a heating unit (par. 0032) of a food cooking device (par. 0023, 0033 combination heat unit, control device) and with respect to claim 13, a temperature control method for controlling a heating unit to increase the food temperature of the food to a first temperature (par. 0032; Ta1) in a preheating mode (par. 0032), 
the control device comprising:
A sensor input (par. 0025) configured to receive sensor data from a temperature sensor (par. 0025) indicating a food temperature of food (par. 0025) in a food container (par. 0024; chamber) of the cooking device and,
A processor (par. 0028; control part) configured to receive the sensor data from the senor input (par. 0028) and to control the heating unit based on sensor data to (par. 0028) increase the food temperature of the food to a first temperature (par. 0032; food temperature relative Ta1) in a preheating mode (par. 0032; fig. 2 ref. S17). 
After the preheating period, hold the food temperature of the food at the first temperature (fig. 2 S19 hold relative time till Tb1 reached and NO i.e. hold), wherein the first temperature is within a temperature range (par. 0034; Tb1 lower than target temperature; fig. 2 S21 NO) for a set time range (par. 0048) in a temperature holding period (par. 0035; time to reach Tb1), and after the temperature holding period, increase the food temperature of the food to a second temperature (par. 0035; higher temp. than first; fig. 2 ref. S23) of at most 100C in a heating period (par. 0038; target temp. 60C).
Where the processor is configured to control the heating unit further based on a food related temperature (par. 0031 mode select button) from which the food temperature is determined (par. 0031 roast) and food type information identifying a type of the food (par. 0031 kind of food).
With respect to the claimed temperatures of at most 60°C in a preheating period, of 30°C to 70°C or at most 100°C, it is noted the claims are directed to a device and a “processor programmed to”.  Importantly, it is further noted the claimed preheating period and holding period comprise the same temperatures, where the heating period at a second temperature following the holding period further comprises the same temperatures, in addition to only being limited by an extent, i.e. at most 100C and thus the second temperature is not defined and encompasses merely a negligible degree of “increase the food temperature”, i.e. .01 or 1 degree.
Hwang teaches applicants same claimed temperature sensor and control unit programmed to heat food increase the food temperature of the food to a first temperature (par. 0032; Ta1) in a preheating mode (par. 0032), hold the food temperature of the food within a temperature range (par. 0034; Tb1 lower than target temperature) in a temperature holding period (par. 0035; time to reach Tb1) and increase the food temperature of the food to a second temperature (par. 0035; higher temp. than first) in a heating period following the temperature holding period.  
Hwang teaches with respect to fig. 2 and relative the following obviousness rejection, though silent to the “maintaining time” or the specific temperature range claimed.  Hwang teaches control unit programmed to heat food increase the food temperature of the food to a first temperature (fig. 2 ref. s17) in a preheating mode (fig. 2 ref. s19 s21 “NO”), hold the food temperature of the food within a temperature range (fig. 2 s17 range after first temperature which the oven is maintained till detected temperature defined food reference temperature Tb S21) in a temperature holding period (par. 0035; time to reach Tb1 additional time heat source required to be operated to reach Tb) and increase the food temperature of the food to a second temperature (fig. 2 S21 YES) in a heating period following the temperature holding period (fig. 2 ref. S23), where Hwang teaches the second temperature “relatively high temperature than the first” (par. 0035).
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to program desired temperatures with respect to the same taught control method as taught by Hwang since "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case providing a same temperature control scheme as taught by Hwang.
In addition, since Hwang teaches a same temperature control scheme, one of ordinary skill in the art would not expect the method of the instant claims to perform differently than the prior art methods, thus the claimed method is not patentably distinct from the prior art method (See MPEP 2144.04 IV A).  "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 IIA), as the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP 2144.05 IIA) for optimizing and achieving cooking with respect to a specific food item as is taught by Hwang.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach specific temperatures since all the claimed elements were known in the prior art and one skilled in the art could have substituted the optimum or workable ranges with no change in their respective functions, thus yielding predictable results to one of ordinary skill in the art at the time of the invention.  It would have further been obvious since programming relative different temperatures of a same temperature scheme as taught by Hwang flows logically from having been individually taught in the prior art and since the selection of a known process based on its suitability for its intended use supports a prima facie obviousness determination.
In addition, since the temperature range broadly encompasses 30C-70C and a time of 2-20 minutes thus lacking criticality and since the temperature and time are dependent on an unclaimed type of food and a varying desired cook degree as taught by Hwang (par. 0034).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the temperature profile relative a same control unit and temperature sensor as taught by Hwang since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).  A person of ordinary skill in the art would have known to adjust the temperature to produce the desired cooking results as taught by Hwang.  Therefore the claimed temperature ranges would be readily determined by routine experimentation in an effort to produce the optimum results.  
A food type input unit configured to receive food type information identifying the type of food (par. 0026).
The food is actively cooled during a cooling period after the food temperature has reached the second temperature (par. 0037; heating stopped;).
The controller further programed to control the heating unit in the temperature holding period to hold the food temperature of the food (par. 0034-0035), in a temperature range (par. 0034; time to attain temp) for a holding time period.
The food cooking device further comprising a user interface (par. 0026) configured to receive food type information identifying a food type of the food (par. 0026) in the food container (par. 0026), wherein the controller is further programmed to use the food type information for controlling the heating unit (par. 0026).
The food cooking device is a multi-cooker (par. 0024), a microwave oven (par. 0024; magnetron) or oven (par. 0024; chamber, convection, heater).
Hold the food temperature of the food within a temperature range (par. 0034; Tb1 lower than target temperature) for at least one minute (par. 0048) in a temperature holding period (par. 0035; time to reach Tb1),
Increase the food temperature of the food to a second temperature (par. 0035; higher temp. than first) in a heating period following the temperature holding period.
Cooling the food after the food temperature has reached the second temperature in a cooling period (par. 0037; heating stopped; actively cooled relative without heating temperature).
Similarly with respect to claim 6 and 16, since Hwang teaches both controlled temperatures and more specifically controlled time to achieve a cooked food product.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach time temperature profiles as taught by Hwang, relative different time ranges to achieve a same cooked food since all the claimed elements were known in the prior art and one skilled in the art could have substituted the optimum or workable ranges with no change in their respective functions, thus yielding predictable results to one of ordinary skill in the art at the time of the invention.  It would have further been obvious since programming relative different temperature/time profiles of a same temperature/time scheme as taught by Hwang flows logically from having been individually taught in the prior art and since the selection of a known process based on its suitability for its intended use supports a prima facie obviousness determination.
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the temperature/time profile relative a same control unit and temperature sensor as taught by Hwang since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).  A person of ordinary skill in the art would have known to adjust the temperature to produce the desired cooking results as taught by Hwang.  Therefore the claimed temperature ranges would be readily determined by routine experimentation in an effort to produce the optimum results.  
With respect to claims 17 and 19, the recitation in the claims that the food “comprises a vegetable, and wherein the temperature holding period is long enough to release y-glutamyl hydrolase in the vegetable to be released from a cell structure of the vegetable before all the y-glutamyl hydrolase is thermally inactivated” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Hwang teaches a cooking device as presently claimed, it is clear that the cooking device would be capable of performing the intended use, i.e. wherein the food is a vegetable, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Further MPEP 2115 states material or article worked upon does not limit the apparatus claims.  
A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
It is noted claims are directed to a device which works upon an article or material in its intended use, i.e. cook.  However with respect to the apparatus as claimed, the process is irrelevant as is the recitation “comprises a vegetable, and wherein the temperature holding period is long enough to release y-glutamyl hydrolase in the vegetable to be released from a cell structure of the vegetable before all the y-glutamyl hydrolase is thermally inactivated” in terms of determining patentability of the particular device.  Therefore, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. 
In addition, the inclusion of the article formed within the body of the claim does not make the claim patentable. Though appellant urges a difference in the use of the device, i.e. for red fish meat, as noted above the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.
	II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
III. A PRIOR ART DEVICE CAN PERFORM ALL THE FUNCTIONS OF THE APPARATUS CLAIM AND STILL NOT ANTICIPATE THE CLAIM
Even if the prior art device performs all the functions recited in the claim, the prior art cannot anticipate the claim if there is any structural difference.  In the instant case there is no structural difference.
	
Claims 1, 3-6, 8, 10, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Violante et al. (WO2015154885) in view of Krueter (GB 1286486).
Violante teaches with respect to Independent claim 1 and claim 8,  processor (par. 0058-0059), a food cooking device comprising a food container (par. 0073, fig. 2b ref. 202) a temperature control device (par. 0050) for controlling a heating unit (par. 0050) of a food cooking device (par. 0073) and with respect to claim 13, a temperature control method for controlling a heating unit to increase the food temperature of the food to a first temperature (par. 0080) in a preheating mode (par. 0080; desired chamber temperature), 
the control device comprising:
A sensor input (par. 0080) configured to receive sensor data from a temperature sensor (par. 0078) indicating a food temperature of food (par. 0078) in a food container (par. 0080) of the cooking device and,
A processor (par. 0058-0059) configured to receive the sensor data from the senor input (par. 0050, 0058, 0059) and to control the heating unit based on sensor data to (par. 0050)
Increase the food temperature of the food to a first temperature (par. 0080) in a preheating mode (par. 0080; desired chamber temperature greater than measured). 
 After the preheating period, hold the food temperature of the food at the first temperature, where the first temperature is within a temperature range (par. 0080) in a temperature holding period (par. 0080), 
After the temperature holding period, increase the food temperature of the food to a second temperature (par. 0080; alternately heated any number of times) in a heating period following the temperature holding period (par. 0080).
Where the processor is configured to control the heating unit further based on a food related temperature (par. 0050 sous-vide food related temperature) from which the food temperature is determined (par. 0050 sous-vide temperature) and food type information identifying a type of the food (par. 0110 ref. i).
With respect to the claimed temperatures of at most 60°C, of 30°C to 70°C or at most 100°C, it is noted the claims are directed to a device and a “processor programmed to”.  Importantly, it is further noted the claimed preheating period and holding period comprise the same temperatures, where the heating period following the holding period further comprises the same temperatures, in addition to only being limited by an extent, i.e. at most 100C and thus the second temperature is not defined and encompasses merely a negligible degree of “increase the food temperature”, i.e. .01 or 1 degree.
Violante teaches programmed control of cooking which provides the advantage of heating or cooling the cooking chamber “any number of times” (par. 0080 last 4 lines) and thus one of ordinary skill in the art would have been motivated to look to the art of programmed cooking cycles as taught Krueter.
Krueter teaches i)    a preheating period for heating up the food to a first food temperature of at most 60°C (pg. 4 lines 70-73; 40C-30C) where it is noted though temperature lowered food is still heated.
ii)    a temperature holding period for holding the food temperature within a temperature range of 30°C to 70°C (pg. 4 lines 73-75) for at least one minute (pg. 4 line 74-75; 10 minutes) and
iii)    a heating period for heating up the food to a second food temperature of at most 100°C (pg. 4 lines 79-83).
The temperature control device further comprising a sensor input for receiving sensor data representing the food temperature (pg. 66-71).
A food type input (pg. 6 lines 84-85; preselected) for receiving food type information identifying the type of food (pg. 6 lines 84-89; predetermined program; cocoa butter containing).
Alternatively
i)    a preheating period for heating up the food to a first food temperature of at most 60°C (pg. 4 lines 70-73; 40C-39C) where it is noted though temperature lowered food is still heated.
ii)    a temperature holding period for holding the food temperature within a temperature range of 30°C to 70°C (pg. 4 lines 70-73; 39C-31C) for at least one minute (pg. 4 line 71; 30 minutes) and
iii)    a heating period for heating up the food to a second food temperature of at most 100°C (pg. 4 lines 73-75; 30 C maintained).
Thus since Violante teaches programmed heating cycles for cooking food which are unlimited in number (par. 0080) and since Krueter teaches a same heating device for elevating the temperature of content therein to a desired temperature, in addition to teaching applicants same claimed temperature ranges and scheme with respect to a programmed heating cycle (pg. 6 lines 59-64) and since the constant is the desired temperature relative a variable time range of 2-20 minutes thus dictating a desired rate of heating.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a desired heating scheme into the programmed cooking device as taught by Violante for its art recognized purpose of providing a predetermined heating program as taught by both.
In addition, though silent to any temperatures, Violante teaches a heating device in which the number of cycles is not limited.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to program desired temperatures with respect to the same taught control method as taught by both since "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case providing a same temperature control scheme as taught by both.
In addition, since both teach a same temperature control scheme, one of ordinary skill in the art would not expect the method of the instant claims to perform differently than the prior art methods, thus the claimed method is not patentably distinct from the prior art method (See MPEP 2144.04 IV A).  "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 IIA), as the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP 2144.05 IIA) for optimizing and achieving cooking with respect to a specific food item as is taught by Krueter.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach specific temperatures since all the claimed elements were known in the prior art and one skilled in the art could have substituted the optimum or workable ranges with no change in their respective functions, thus yielding predictable results to one of ordinary skill in the art at the time of the invention.  It would have further been obvious since programming relative different temperatures of a same temperature scheme as taught by Hwang flows logically from having been individually taught in the prior art and since the selection of a known process based on its suitability for its intended use supports a prima facie obviousness determination.
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the temperature profile relative a same control unit and temperature sensor as taught by Violante since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).  A person of ordinary skill in the art would have known to adjust the temperature to produce the desired heating results as taught by both.  Therefore the claimed temperature ranges would be readily determined by routine experimentation in an effort to produce the optimum results.  
A food type input unit configure to receive food type information identifying the type of food (par. 0111).
The controller is further programmed to control a cooking unit for actively cooling the food after the food temperature has reached the second food temperature (par. 0124).
Violante teaches programmed control of cooking which provides the advantage of heating or cooling the cooking chamber “any number of times” (par. 0080 last 4 lines) and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the temperature profile relative a same control unit and temperature sensor as taught by Violante to include a cooling period as is further taught by Violante after a holding period (pg. 4 lines 75-78), i.e. after a desired temperature as taught both since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).  A person of ordinary skill in the art would have known to adjust the temperature to produce the desired heating results as taught by both.  Therefore the claimed temperature ranges would be readily determined by routine experimentation in an effort to produce the optimum results. 
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to adjust the temperature/time profile relative a same control unit and temperature sensor as taught by Violante since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).  A person of ordinary skill in the art would have known to adjust the temperature to produce the desired cooking results as taught by Violante.  Therefore the claimed temperature ranges would be readily determined by routine experimentation in an effort to produce the optimum results.  
The control unit is configured to control the heating unit in the temperature holding period to hold the food temperature (par. 0120), or for a holding time period (par. 0120; time to attain temp).
A food cooking device comprising a heating unit and a temperature control device for controlling the heating unit (par. 0120).
A temperature sensor for sensing a food-related temperature (par. 0078; chamber temp) from which the food temperature can be determined (par. 0110) wherein the temperature control device is configured to use the sensed temperature for controlling the heating unit (par. 0080).
The food cooking device further comprising a user interface (par. 0109) for receiving food type information identifying the type of food input (par. 0110-0111), wherein the temperature control device is configured to use the food type information for controlling the heating unit (par. 0113).
The food cooking device further comprising a food type sensor (par. 0085) configured to sense a food type of food in the food container (par. 0085; any food present, food type; weight; any food type) and generating food type information (weight) identifying the type of food (par. 0085; weight type present), the controller is further programmed to use the food type information for controlling the heating unit (par. 0086).
The food cooking device is configured as a sous vide appliance (par. 0001).
A temperature control computer program (par. 0050, 0059) comprising program code means (par. 0069) for causing a computer (par. 0069) to carry out the steps of the temperature control when said computer program is carried out on the computer (par. 0069).
Claim 18 is taken as above.
With respect to claims 17 and 19, the recitation in the claims that the food “comprises a vegetable, and wherein the temperature holding period is long enough to enable y-glutamyl hydrolase in the vegetable to be released from a cell structure of the vegetable before the y-glutamyl hydrolase is thermally inactivated” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Hwang teaches a cooking device as presently claimed, it is clear that the cooking device would be capable of performing the intended use, i.e. wherein the food is a vegetable, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Further MPEP 2115 states material or article worked upon does not limit the apparatus claims.  
A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
It is noted claims are directed to a device which works upon an article or material in its intended use, i.e. cook.  However with respect to the apparatus as claimed, the process is irrelevant as is the recitation “comprises a vegetable, and wherein the temperature holding period is long enough to enable y-glutamyl hydrolase in the vegetable to be released from a cell structure of the vegetable before the y-glutamyl hydrolase is thermally inactivated” in terms of determining patentability of the particular device.  Therefore, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. 
In addition, the inclusion of the article formed within the body of the claim does not make the claim patentable. Though appellant urges a difference in the use of the device, i.e. for red fish meat, as noted above the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.
	II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
III. A PRIOR ART DEVICE CAN PERFORM ALL THE FUNCTIONS OF THE APPARATUS CLAIM AND STILL NOT ANTICIPATE THE CLAIM
Even if the prior art device performs all the functions recited in the claim, the prior art cannot anticipate the claim if there is any structural difference.  In the instant case there is no structural difference.
With respect to method claim 20, Violante teaches the food comprises a vegetable (par. 0111), in addition to teaching a desired holding period for its art recognized purpose of affecting change of the organoleptic properties of the food as a result of heating.  Thus since the ultimate effects of heat are food specific, since Violante teaches a same vegetable, in addition to teaching a desired time/temperature scheme which in not limited (par. 0080) and since the claimed holding period is merely limited a time to hold a food at a desired temperature as taught and thus the result as claimed is effected by a desired degree of cooking which is known in the art.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed teach a desired holding time of 2-20 minutes  relative a same taught vegetable to achieve a desired heated food as taught by Violante and more specifically a time/temperature scheme of a vegetable which is long enough to achieve a desired degree of cooking, i.e. “is long enough to” release y-glutamyl hydrolase in the vegetable from a cell structure of the vegetable, i.e relative a programmed temperature and stopping heating such that heating is stopped as specified by the programmed cycle such as in the instant case before the y-glutamyl hydrolase is thermally inactivated.


Response to Arguments
	With respect to applicants urging directed to “food type information identifying a type of the food”.  Importantly, the specification makes a distinction between identifying the food with a food type sensor or an input unit as claimed in claims 3 and 10.  Though the specification provides adequate description relative the food type input, the specification does not provide any teachings or description relative “identifying a type of the food” relative the food type sensor.  Though applicant urges the specification teaches program which comprises program code means to carry out the steps of the temperature control method when said computer program is carried out on the computer.  The specification is silent to how the food is actually identified.  The specification is silent to a combination of how the identified food type is “further based on” or with respect to claim 13 “based on” food type information identifying a type of the food.  More specifically how the processor is configured to or the control method of, how the food type sensor or spectrometer works to identify a type of the food.  What the food type sensor or spectrometer is actually detecting, an operating range of the food type sensor or spectrometer, how the food type sensor “generate food type information”, how the “the processor is programmed to control the heating unit further based on… food type information identifying a type of food” or how to use the food type sensor or spectrometer to “generates food type information”, what the program compares the “food type information” to actually “identify” one food from another, any teaching of identifying food type relative a class of food, solid food cooking vs. liquid food cooking or more specifically identifying within a same class of food such as chicken from beef, as well as being silent to any programming language or teaching actually directed to the controller being specifically programmed to use the food type information for controlling the heating unit.
	With respect to applicants urging directed to the claimed “food-related temperature.”  It is initially noted the specification is silent to any teachings specific to what is or is not a “food-related temperature”, without providing such it is unclear how the specification can be urged to define the control of the heating unit.  Though applicants specification teaches a processor configured to receive sensor data from the sensor input.  The specification is silent to any teachings of how the control device is configured to or with respect to claim 13 controlling the heating unit based on a food related temperature.  The specification is silent to what input is actually used to determine, what input is encompassed by a food-related temperature or any teachings of how the food temperature is determined relative “a food related temperature”.
	In addition the specification is silent to teachings of how the processor or control unit are capable of the combination “to control the heating unit further based on”.  
	With respect to applicants urging directed to the means plus function language.  Importantly applicants claims are “configured to” where the specification at pg. 3 lines 14-16 teaches there is a provided program code which comprises program code means to carry out the steps of the temperature control.  However no code is provided and merely recites such in function.  As MPEP 2181 II states that 35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means-plus-function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the sixth paragraph of section 112,” where in the instant case the specification does not provide specific programming such as algorithm specific to the claim limitations with respect to the  “the processor is configured to control the heating unit further based on a food related temperature from which the food temperature is determined and food type information identifying a type of the food”.
	With respect to applicants urging the claims are silent to generating, it is noted the claims require food type information identifying a type of the food, and more specifically with respect to method claim 13, the recited method step “identifying a type of the food” with respect to a broadly claimed food type information.  Thus it is unclear how this food type information identifies a type of the food.
As noted by applicant pg. 8 lines 14+ teaches the temperature control is both connected to a temperature sensor 10 integrated in the food container 5 sensing the food temperature and/or a food-related temperature from which the food temperature can be determined and to a user interface 12 receiving food type information identifying the type of food input.
The instant claims are not limited to the user interface relative the claimed food type information and instead encompass the spectrometer of par. 0060.
With respect to applicants urging directed to food related temperature, though the specification teaches an example, applicants claims are not limited to such and broadly encompass “food related” and thus it is unclear as to what degree of difference is encompassed by this phrase, if not a “food related temperature” but a temperature of the cooking environment, or a temperature of a storage environment or even if it is a numerical temperature at all.
With respect to applicants acknowledgement of the means plus function language, Claims 1, 3-6, 8, 10 and 12 remain rejected under 35 U.S.C. 112, sixth paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
With respect to claims 1 and 8, the phrase a “the processor is configured to control the heating unit further based on a food related temperature from which the food temperature is determined and food type information identifying a type of the food” is rejected as the specification does not provide structural limitations.  While features of an apparatus may be recited either structurally or functionally, claims directed to a control device must be distinguished from the prior art in terms of structure, i.e. specific programming rather than function.  The specification at pg. 3 lines 14-16 teaches there is a provided program code which comprises program code means to carry out the steps of the temperature control, however no code is provided and merely recites such in function.  As MPEP 2181 II states that 35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means-plus-function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the sixth paragraph of section 112,” where in the instant case the specification does not provide specific programming such as algorithm specific to the claim limitations with respect to the  “the processor is configured to control the heating unit further based on a food related temperature from which the food temperature is determined and food type information identifying a type of the food”.

With respect to applicants urging directed to Hwang and applicants urging Hwang is silent to a food related temperature.
It is initially noted the claimed processor is “configured to” is open mere inputs for defining a desired cooking.  The claims are silent to how and more importantly when, but merely to control the heating unit further based on.
  Importantly applicants food-related temperature is not defined.  Thus in the instant case Hwang is taken to teach such with respect to a taught cooking mode (par. 0031).  As noted the claimed food-related temperature is not defined as numerical or specific to a sensor for such.  Thus Hwang teaches a food related temperature, i.e. a known temperature relative a desired type of cooking, from which the food temperature is determined, where the claimed from which the food temperature is determined is taken with respect to a final target temperature or cooked degree or relative a reference temperature as taught by Hwang (par. 0033) to control the heating unit.
With respect to applicants urging directed to the claimed “food type information”, Hwang is taken to teach such with respect to applicants same claimed “food type input” of claims 3 and 10.
	
With respect to applicants urging directed to Violante and applicants urged Violante relying on a user input and nowhere teaches a cooking control module which “identifies the cooking subject”.  It is initially noted applicants claims are silent to a module which identifies the cooking subject directly, i.e. with a sensor.  In the instant case the claimed “identifying a type of the food” is specific to “food type information”, as taught by Violante, “details of the cooking subject”.  As was noted above, claims 3 and 10 define the “food type information” relative an input, where Violante teaches “details of the cooking subject” provided (par. 0110).
Applicants urging with respect to the combination of references and dependent claims are taken as above as they rely on the teachings of the primary references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792